DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 7 of prior U.S. Patent 11251642 (App# 16/358891). This is a statutory double patenting rejection.
Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.
App# 17/570717							App# 16/358891
1. An apparatus comprising: a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with the first electrical coil and to establish a third wireless coupling with a receiver coil of a mobile device, wherein: a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil, the first wireless coupling, the second wireless coupling, and the third wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil, and a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.

10. The apparatus of claim 1, wherein a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.


1. An apparatus comprising: a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with the first electrical coil and to establish a third wireless coupling with a receiver coil of a mobile device, wherein: a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil, the first wireless coupling, the second wireless coupling, and the third wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil, and a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.
7. The apparatus of claim 1, wherein a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coils.



	Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 11-20 is rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-6 and 8-20 of U.S. Patent 11251642 (16/358891) in view of Eguchi (US 20210006339) in view of Baarman (US 20090230777). Although the claims are not identical, they are not patentably distinct from each other.

App# 17/570717							App# 16/358891
1. An apparatus comprising: a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with the first electrical coil and to establish a third wireless coupling with a receiver coil of a mobile device, wherein: a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil, the first wireless coupling, the second wireless coupling, and the third wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil, and a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.

2. The apparatus of claim 1, wherein the first electrical coil is connected in parallel with a capacitor to create a sub-circuit, and wherein the capacitor causes the sub-circuit to resonate at a predetermined frequency.

3. The apparatus of claim 1, wherein the first electrical coil and the second electrical coil are integrated into one of: a mobile device case, a mobile device wallet, and a removable portion of the mobile device.

4. The apparatus of claim 1, wherein the first electrical coil and the second electrical coil comprise self-resonating coils.

5. The apparatus of claim 1, wherein wireless power transfer via the first wireless coupling, the second wireless coupling, and the third wireless coupling occurs with a first leakage inductance and wherein the first leakage inductance is less than a second leakage inductance corresponding to wireless power transfer via a single wireless coupling between the transmitter coil and the receiver coil.

6. An apparatus comprising: a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with a receiver coil of a mobile device, wherein: the first electrical coil and the second electrical coil are connected via a hard wire connection; a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil; the first wireless coupling and the second wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil; and a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.

7. The apparatus of claim 6, wherein performing the wireless power transfer to the receiver coil comprises: causing mutual inductance between: the transmitter coil and the first electrical coil, and the second electrical coil and the receiver coil.

8. The apparatus of claim 6, wherein: the first electrical coil comprises a first inductor connected in parallel to a first capacitor; the second electrical coil comprises a second inductor connected in parallel to a second capacitor; and the first electrical coil is connected in parallel to the second electrical coil.

9. The apparatus of claim 6, wherein the first electrical coil and the second electrical coil are integrated into one of: a mobile device case, a mobile device wallet, and a removable portion of the mobile device.

10. The apparatus of claim 1, wherein a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.

11. The apparatus of claim 1, wherein a diameter of the first electrical coil, a diameter of the second electrical coil, a diameter for the receiver coil, and a diameter for the transmitter coil are greater than a distance between each of the first electrical coil, the second electrical coil, the receiver coil, and the transmitter coil.

12. A system comprising: a power terminal configured to provide a wireless power transfer to a mobile device when the mobile device is located within a baseline distance of the power terminal; and a mobile device enclosure configured to hold the mobile device, wherein the mobile device enclosure comprises: a first electrical coil, magnetically coupled to a transmitter coil of the power terminal, configured to receive the wireless power transfer from the transmitter coil; and a second electrical coil configured to receive the wireless power transfer from the first electrical coil, wherein the mobile device comprises a receiver coil, magnetically coupled to the second electrical coil, configured to receive the wireless power transfer from the second electrical coil, and wherein a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.

13. The system of claim 12, wherein the first electrical coil and the second electrical coil enable the power terminal to provide the wireless power transfer to the mobile device when the mobile device is located within an updated distance of the power terminal, wherein the updated distance is greater than the baseline distance.

14. The system of claim 12, wherein the first electrical coil is magnetically coupled to the second electrical coil.

15. The system of claim 14, further comprising magnetically inducing, using the first electrical coil, a current in the second electrical coil.

16. The system of claim 12, wherein the first electrical coil is connected to the second electrical coil via a hard wire connection.

17. The system of claim 12, wherein the mobile device enclosure includes a battery, and wherein the mobile device enclosure is further configured to begin charging, using the battery, once the mobile device has completed charging.

18. The system of claim 17, wherein the mobile device enclosure is configured to charge the mobile device, using the battery, based on determining that the mobile device is out of power, wherein the mobile device enclosure charges the mobile device by inducing a current in the receiver coil based on the second electrical coil.

19. The system of claim 17, wherein the mobile device enclosure is configured to store power, using the battery and without transmitting power to the mobile device, if the mobile device is not within the mobile device enclosure.

20. The system of claim 12, wherein providing the wireless power transfer to the mobile device comprises: magnetically inducing a current in the first electrical coil based on the transmitter coil; and magnetically inducing the current in the receiver coil based on the second electrical coil.
1. An apparatus comprising: a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with the first electrical coil and to establish a third wireless coupling with a receiver coil of a mobile device, wherein: a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil, the first wireless coupling, the second wireless coupling, and the third wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil, and a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.
2. The apparatus of claim 1, wherein the first electrical coil is connected in parallel with a capacitor to create a sub-circuit, and wherein the capacitor causes the sub-circuit to resonate at a predetermined frequency.
3. The apparatus of claim 1, wherein the first electrical coil and the second electrical coil are integrated into one of: a mobile device case, a mobile device wallet, and a removable portion of the mobile device.
4. The apparatus of claim 1, wherein the first electrical coil and the second electrical coil comprise self-resonating coils.
5. The apparatus of claim 1, wherein wireless power transfer via the first wireless coupling, the second wireless coupling, and the third wireless coupling occurs with a first leakage inductance and wherein the first leakage inductance is less than a second leakage inductance corresponding to wireless power transfer via a single wireless coupling between the transmitter coil and the receiver coil.
6. The apparatus of claim 1, wherein the diameter of the first electrical coil, the diameter of the second electrical coil, the diameter for the receiver coil, and the diameter for the transmitter coil are greater than a distance between each of the first electrical coil, the second electrical coil, the receiver coil, and the transmitter coil.
7. The apparatus of claim 1, wherein a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
8. An apparatus comprising: a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with a receiver coil of a mobile device, wherein: the first electrical coil and the second electrical coil are connected via a hard wire connection; a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil; the first wireless coupling and the second wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil; and a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.
9. The apparatus of claim 8, wherein performing the wireless power transfer to the receiver coil comprises: causing mutual inductance between: the transmitter coil and the first electrical coil, and the second electrical coil and the receiver coil.
10. The apparatus of claim 8, wherein: the first electrical coil comprises a first inductor connected in parallel to a first capacitor; the second electrical coil comprises a second inductor connected in parallel to a second capacitor; and the first electrical coil is connected in parallel to the second electrical coil.
11. The apparatus of claim 8, wherein the first electrical coil and the second electrical coil are integrated into one of: a mobile device case, a mobile device wallet, and a removable portion of the mobile device.
12. A system comprising: a power terminal configured to provide a wireless power transfer to a mobile device when the mobile device is located within a baseline distance of the power terminal; and a mobile device enclosure configured to hold the mobile device, wherein the mobile device enclosure comprises: a first electrical coil, magnetically coupled to a transmitter coil of the power terminal, configured to receive the wireless power transfer from the transmitter coil; and a second electrical coil configured to receive the wireless power transfer from the first electrical coil, wherein the mobile device comprises a receiver coil, magnetically coupled to the second electrical coil, configured to receive the wireless power transfer from the second electrical coil and wherein a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.
13. The system of claim 12, wherein the first electrical coil and the second electrical coil enable the power terminal to provide the wireless power transfer to the mobile device when the mobile device is located within an updated distance of the power terminal, wherein the updated distance is greater than the baseline distance.
14. The system of claim 12, wherein the first electrical coil is magnetically coupled to the second electrical coil.
15. The system of claim 14, further comprising magnetically inducing, using the first electrical coil, a current in the second electrical coil.
16. The system of claim 12, wherein the first electrical coil is connected to the second electrical coil via a hard wire connection.
17. The system of claim 12, wherein the mobile device enclosure includes a battery, and wherein the mobile device enclosure is further configured to begin charging, using the battery, once the mobile device has completed charging.
18. The system of claim 17, wherein the mobile device enclosure is configured to charge the mobile device, using the battery, based on determining that the mobile device is out of power, wherein the mobile device enclosure charges the mobile device by inducing a current in the receiver coil based on the second electrical coil.
19. The system of claim 17, wherein the mobile device enclosure is configured to store power, using the battery and without transmitting power to the mobile device, if the mobile device is not within the mobile device enclosure.
20. The system of claim 12, wherein providing the wireless power transfer to the mobile device comprises: magnetically inducing a current in the first electrical coil based on the transmitter coil; and magnetically inducing the current in the receiver coil based on the second electrical coil.



As to claims 1,6, and 12’ 891 does not claim wherein a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
Eguchi teaches a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil (Fig. 4,10 showing Lr1, Lr2, of transmitter 121 and receiver Lr3, Lr4 having the same number of turns and a repeater 131 between coil Lr5,Lr6 [0065][0097]. It would be obvious to one of ordinary skill in the art for the repeater 131 to have the same number of turns as the transmitter and receiver in order to facilitate efficient power transfer as evident by Baarman ([0033] where Baarman states that coils that are similar in number of turns make better alignment possible, which facilitates efficient power transfer). 
Therefore, with the receiver and transmitter and repeater coils being equal in winding number as taught by Eguchi, the number of windings of the repeater coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
It would have been obvious to a person of ordinary skill in the art to modify the number of windings of the first electrical coil and the second electrical coil of Gluzman to be an average of a number of windings for the receiver coil and a number of windings for the transmitter coil, in order to make better alignment possible, which facilitates efficient power transfer as taught by Eguchi in view of Baarman.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777).
As to claim 1, Gluzman discloses an apparatus ([0039] FIG. 1 wireless power transmission system 1000) comprising: 
a first electrical coil (Fig. 1 first inductance L1 14 of repeater 120) configured to establish a first wireless coupling with a transmitter coil of a power supply ([0039] and [0041] Each repeater (120 and 140) is magnetically coupled to the primary transmitting resonant circuit 100. As such inductance L1 14 is wirelessly coupled to transmitter Lp); and 
a second electrical coil (Fig. 1 second inductance L2 16 of repeater 140) configured to establish a second wireless coupling [0039] ([0041] Each repeater (120 and 140) is magnetically coupled to the primary transmitting resonant circuit 100) and to establish a third wireless coupling with a receiver coil of a mobile device ([0042] a wireless power receiver coil embedded in a smartphone may couple to the second repeater 140 to inductively receive power to be charged. As such the second inductance L2 is wireless coupled with a receiver coil of a mobile device), wherein: 
a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil (See Fig. 3 and [0062] where the auxiliary coil 200 is placed near the repeater and not over the primary coil. If the repeater assembly 150 was not present, then the auxiliary coil 200 is forced to be positioned directly over the primary coil 100 in order to receive wireless power transmission due to the limited range of the electromagnetic field ([0062]). As such, the distance between the receiver coil and the transmitter coil in Fig. 3 exceeds a range over which the transmitter coil is able to transfer power to the receiver coil).
the first wireless coupling ([0041], the second wireless coupling ([0042]), and the third wireless coupling ([0042]), when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil (Each repeater is magnetically coupled to the primary transmitting resonant circuit 100  (i.e first and second coupling) and then a wireless power receiver coil embedded in a smartphone may couple to the second repeater 140 (third coupling) to inductively receive power to be charged [0041][0042]).
Gluzman does not specifically disclose the second electrical coil is configured to establish the second wireless coupling with the first electrical coil. 
Hosotani teaches a second electrical coil configured to establish a second wireless coupling with the first electrical coil ([0088] the repeating coil 20A and repeating coil 20B are at least magnetic-field coupled to each other).
It would have been obvious to a person of ordinary skill in the art to modify the a second first electrical coil of Gluzman to be configured to establish a second wireless coupling with the first electrical coil, as taught by Hosotani in order to increase the distance between the second repeater to the primary coil ([0042]) of Gluzman without the use of wires.
Gluzman in view of Hosotani does not teach a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
Eguchi teaches a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil (Fig. 4,10 showing Lr1, Lr2, of transmitter 121 and receiver Lr3, Lr4 having the same number of turns and a repeater 131 between coil Lr5,Lr6 [0065][0097]. It would be obvious to one of ordinary skill in the art for the repeater 131 to have the same number of turns as the transmitter and receiver in order to facilitate efficient power transfer as evident by Baarman ([0033] where Baarman states that coils that are similar in number of turns make better alignment possible, which facilitates efficient power transfer). 
Therefore with the receiver, transmitter and repeater coils being equal in winding number as taught by Eguchi, the number of windings of the repeater coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
It would have been obvious to a person of ordinary skill in the art to modify the number of windings of the first electrical coil and the second electrical coil of Gluzman to be an average of a number of windings for the receiver coil and a number of windings for the transmitter coil, in order to make better alignment possible, which facilitates efficient power transfer as taught by Eguchi in view of Baarman.
As to claim 4, Gluzman in view of Hosotani in view of Eguchi in view of Baarman teaches the apparatus of claim 1.
Gluzman in view of Hosotani in view of Eguchi in view of Baarman does not disclose/teach wherein the first electrical coil and the second electrical coil comprise self-resonating coils.
Though Gluzman, Hosotani , Eguchi and Baarman are silent regarding the first and second electrical coils comprising self-resonating coils, it is inherent that all coils comprises parasitic capacitance which in turn forms an LC circuit which resonates at a frequency identified as f = 1 / (2 * π * √(L * C)). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Akuzawa (US 20160197520).
As to claim 2, Gluzman in view of Hosotani in view of Eguchi in view of Baarman teaches the apparatus of claim 1, wherein the first electrical coil is connected with a capacitor to create a sub-circuit (Fig. 1 C1), and wherein the capacitor causes the sub-circuit to resonate at a predetermined frequency (LC circuits resonates a frequency identified as f = 1 / (2 * π * √(L * C)). 
Gluzman in view of Hosotani in view of Eguchi in view of Baarman does not disclose/teach wherein the first electrical coil is connected in parallel with a capacitor
Akuzawa teaches wherein the first electrical coil is connected in parallel with a capacitor (Fig. 2).
It would have been obvious to a person of ordinary skill in the art to modify the first electrical coil of Gluzman to be connected in parallel with a capacitor, as taught by Akuzawa in order to create a parallel resonant circuit to ground thereby minimizing power dissipation.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935).
As to claim 3, Gluzman in view of Hosotani in view of Eguchi in view of Baarman teaches the apparatus of claim 1.
Gluzman in view of Hosotani in view of Eguchi in view of Baarman does not disclose/teach wherein the first electrical coil and the second electrical coil are integrated into one of: a mobile device case, a mobile device wallet, and a removable portion of a mobile device.
Mehta teaches wherein the first electrical coil and the second electrical coil are integrated into a mobile device case.  (Fig. 1, 4 coils 16 and 14 in battery case 10B. battery case 10B configured to receive portable device  [0016]).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Gluzman wherein the first electrical coil and the second electrical coil are integrated into a mobile device case as taught by Mehta in order to provide supplemental power for the mobile device when the mobile device is used as a portable device for extended periods of time [0005].  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Graham (US 20160094078).
As to claim 5, Gluzman in view of Hosotani in view of Eguchi in view of Baarman teaches the apparatus of claim 1, wherein wireless power transfer via the first wireless coupling ([0041], the second wireless coupling ([0042]), and the third wireless coupling ([0042]),
Guzman does not disclose/teach a repeater coupling from a transmitter to a receiver occurs with a first leakage inductance and wherein the first leakage inductance is less than a second leakage inductance corresponding to wireless power transfer via a single wireless coupling between the transmitter coil and the receiver coil. 
Graham teaches a repeater coupling from a transmitter coil to a receiver coil occurs with a first leakage inductance and wherein the first leakage inductance is less than a second leakage inductance corresponding to wireless power transfer via a single wireless coupling between the transmitter coil and the receiver coil. [0031] [0052] An inductive coupling assembly 400 (see, FIGS. 5-12) inductive coupling assembly positioned in a protective case positioned around a portion of the electronic device. (i.e. repeater) redirects the power supplied from a charger to the electronic device 100. By redirecting or repeating the power or inductive field supplied by the charger, minimal amounts of power or inductive field may be lost due to " leakage" as the power travels from the charger to the electronic device 100. As a result, the efficiency of charging the electronic device 100 may be improved. Therefore leakage with inductive coupling assembly is improved than without the inductive coupling assembly).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Gluzman to wherein wireless power transfer via the first wireless coupling, the second wireless coupling, and the third wireless coupling occurs with a first leakage inductance and wherein the first leakage inductance is less than a second leakage inductance corresponding to wireless power transfer via a single wireless coupling between the transmitter coil and the receiver coil, as taught by Graham in order to improve efficiency of charging the receiving device [0031] [0052].
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Akuzawa (US 20160197520) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777).
As to claim 6, Gluzman discloses an apparatus ([0039] FIG. 1 wireless power transmission system 1000) comprising: 
a first electrical coil (Fig. 1 first inductance L1 14 of repeater 120) configured to establish a first wireless coupling with a transmitter coil of a power supply ([0039] and [0041] Each repeater (120 and 140) is magnetically coupled to the primary transmitting resonant circuit 100. As such inductance L1 14 is wirelessly coupled to transmitter Lp);; and
 a second electrical coil (Fig. 1 second inductance L2 16 of repeater 140) configured to establish a second wireless coupling with a receiver coil of a mobile device ([0042] a wireless power receiver coil embedded in a smartphone may couple to the first the second repeater 140 to inductively receive power to be charged. As such the second inductance L2 is wireless coupled with a receiver coil of a mobile device), wherein: 
a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil (See Fig. 3 and [0062] where the auxiliary coil 200 is placed near the repeater and not over the primary coil. If the repeater assembly 150 was not present, then the auxiliary coil 200 is forced to be positioned directly over the primary coil 100 in order to receive wireless power transmission due to the limited range of the electromagnetic field ([0062]). As such, the distance between the receiver coil and the transmitter coil in Fig. 3 exceeds a range over which the transmitter coil is able to transfer power to the receiver coil); and 
the first wireless coupling and the second wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil (where each repeater is magnetically coupled to the primary transmitting resonant circuit 100 (i.e first coupling) and then a wireless power receiver coil embedded in a smartphone may couple to the second repeater 140 (second coupling) to inductively receive power to be charged [0041] [0042]).
Gluzman does not disclose/teach the first electrical coil and the second electrical coil are connected via a hard wire connection
Akuzawa teaches the first electrical coil and the second electrical coil are connected via a hard wire connection ([0047] and Fig. 2 resonator 3 for transmission and the resonator 4 for reception are connected to each other at a single point).
It would have been obvious to a person of ordinary skill in the art to modify the first electrical coil and the second electrical coil of Gluzman to be connected via a hard wire connection, as taught by Akuzawa in order to connect the first electrical coil and the second electrical coil to a common ground reference ([0047] i.e. “return side”) to reduce noise and promote circuit operation.

Gluzman in view of Akuzawa does not teach a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
Eguchi teaches a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil (Fig. 4,10 showing Lr1, Lr2, of transmitter 121 and receiver Lr3, Lr4 having the same number of turns and a repeater 131 between coil Lr5,Lr6 [0065][0097]. It would be obvious to one of ordinary skill in the art for the repeater 131 to have the same number of turns as the transmitter and receiver in order to facilitate efficient power transfer as evident by Baarman ([0033] where Baarman states that coils that are similar in number of turns make better alignment possible, which facilitates efficient power transfer). 
Therefore with the receiver and transmitter and repeater coils being equal in winding number as taught by Eguchi, the number of windings of the repeater coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
It would have been obvious to a person of ordinary skill in the art to modify the number of windings of the first electrical coil and the second electrical coil of Gluzman to be an average of a number of windings for the receiver coil and a number of windings for the transmitter coil, in order to make better alignment possible, which facilitates efficient power transfer as taught by Eguchi in view of Baarman.
As to claim 8, Gluzman in view of Akuzawa in view of Eguchi in view of Baarman teaches the apparatus of claim 6, wherein: the first electrical coil comprises a first inductor connected to a first capacitor (Fig. 1 coil 14 and C1 of Gluzman); the second electrical coil comprises a second inductor connected in parallel to a second capacitor (Fig. 1 coil 16 and C2 of Gluzman). 
Gluzman does not disclose/teach the first inductor connected in parallel to a first capacitor, second inductor connected in parallel to a second capacitor and the first electrical coil is connected in parallel to the second electrical coil.
Akuzawa teaches a first inductor connected in parallel to a first capacitor (Fig. 2 resonator 3), a second inductor connected in parallel to a second capacitor (Fig. 2 resonator 4) and the first electrical coil is connected in parallel to the second electrical coil. (Fig. 2 [0047] resonator 3 for transmission and the resonator 4 for reception are connected to each other at a single point at the return side).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Gluzman to include the first inductor connected in parallel to a first capacitor, second inductor connected in parallel to a second capacitor and the first electrical coil is connected in parallel to the second electrical coil, as taught by Akuzawa in order to create a parallel resonant circuit to ground thereby minimizing power dissipation.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Akuzawa (US 20160197520) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777)  in view of Tsuda (US 20160336806).
As to claim 7, Gluzman in view of Akuzawa in view of Eguchi in view of Baarman teaches the apparatus of claim 6.
Gluzman in view of Akuzawa in view of Eguchi in view of Baarman does not specifically state wherein performing the wireless power transfer to the receiver coil comprises: causing mutual inductance between: the transmitter coil and the first electrical coil and the second electrical coil and the receiver coil
Tsuda teaches wherein performing the wireless power transfer to the receiver coil comprises: causing mutual inductance between: the transmitter coil and the first electrical coil and the second electrical coil and the receiver coil.  [0063] Fig. 3, a mutual inductance between the coil L1 of the power-supplying coil 21 and the coil L2 of the power-supplying resonator 22 is M12, a mutual inductance between the coil L2 of the power-supplying resonator 22 and the coil L3 of the power-receiving resonator 32 is M23, and a mutual inductance between the coil L3 of the power-receiving resonator 32 and the coil L4 of the power-receiving coil 31 is M34.
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Gluzman to wherein performing the wireless power transfer to the receiver coil comprises: causing mutual inductance between: the transmitter coil and the first electrical coil and the second electrical coil and the receiver coil, as taught by Tsuda in order to transmit power from the transmitter to the receiver using short ranged power efficient methods such as mutual inductance.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) ) in view of Akuzawa (US 20160197520) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935).
As to claim 9, Gluzman in view of Akuzawa in view of Eguchi in view of Baarman teaches the apparatus of claim 6.
Gluzman in view of Akuzawa in view of Eguchi in view of Baarman does not disclose/teach wherein the first electrical coil and the second electrical coil are integrated into one of: a mobile device case, a mobile device wallet, and a removable portion of a mobile device.
Mehta teaches wherein the first electrical coil and the second electrical coil are integrated into a mobile device case.  (Fig. 1, 4 coils 16 and 14 in battery case 10B. battery case 10B configured to receive portable device  [0016]).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Gluzman wherein the first electrical coil and the second electrical coil are integrated into a mobile device case as taught by Mehta in order to provide supplemental power for the mobile device when the mobile device is used as a portable device for extended periods of time [0005].  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of NPL “ Magnetic Resonance and Magnetic Induction”  
As to claim 11, Gluzman in view of Hosotani in view of Eguchi in view of Baarman teaches the apparatus of claim 1.
Gluzman in view of Hosotani in view of Eguchi in view of Baarman does not disclose/teach wherein a diameter of the first electrical coil, a diameter of the second electrical coil, a diameter for the receiver coil, and a diameter for the transmitter coil are greater than a distance between each of the first electrical coil, the second electrical coil, the receiver coil, and the transmitter coil.
NPL “ Magnetic Resonance and Magnetic Induction”  teaches wherein the diameters are greater than a distance between each of the respective coils.  (Pg. 1 the distance between the coils is much less than the diameter of the coils to produce a “tightly coupled” transmit and receive coils).
It would have been obvious to a person of ordinary skill in the art to modify the apparatus of Gluzman to wherein the wherein a diameter of the first electrical coil, a diameter of the second electrical coil, a diameter for the receiver coil, and a diameter for the transmitter coil are greater than a distance between each of the first electrical coil, the second electrical coil, the receiver coil, and the transmitter coil as taught by NPL “ Magnetic Resonance and Magnetic Induction” in order to produce a higher efficient system that tends to produce less heat (pg. 1) .
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935).
As to claim 12, Gluzman discloses a system (Fig. 1,3) comprising: 
a power terminal (Fig. 1,3 primary resonant tank circuit 100) configured to provide a wireless power transfer to a mobile device when the mobile device is located within a baseline distance of the power terminal ([0062] auxiliary coil 200 is positioned directly over the primary coil 100 in order to receive wireless power transmission identified as baseline distance); 
Gluzman discloses a first electrical coil (Fig. 1 first inductance L1 14 of repeater 120), magnetically coupled to a transmitter coil of the power terminal, and configured to receive the wireless power transfer from the transmitter coil [0039] and [0041] Each repeater (120 and 140) is magnetically coupled to the primary transmitting resonant circuit 100 As such inductance L1 14 is wirelessly coupled to transmitter Lp); 
and a second electrical coil (Fig. 1 second inductance L2 16 of repeater 140)
wherein the mobile device comprises a receiver coil ([0042] a wireless power receiver coil embedded in a smartphone) configured to receive the wireless power transfer from the second electrical coil ([0042] a wireless power receiver coil embedded in a smartphone may couple to the second repeater 140 to inductively receive power to be charged. As such the second inductance L2 is wirelessly coupled with a receiver coil of a mobile device). 
Gluzman does not specifically state that a second electrical coil configured to receive the wireless power transfer from the first electrical coil nor that the receiver coil is magnetically coupled to the second electrical coil.
Hosotani teaches a second electrical coil configured to receive the wireless power transfer from the first electrical coil ([0086] [0088] high-frequency power is wirelessly provided from the power transmission coil 10 to the power reception coil 30. The repeating coil 20A and repeating coil 20B are at least magnetic-field coupled to each other. Accordingly, the power transmission coil 10 and power reception coil 30 are at least magnetic-field coupled to each other via the repeating coils 20A and 20B.) 
Hosotani also teaches and that the receiver coil is magnetically coupled to the second electrical coil (Fig. 6 [0088] the repeating coil 20B and power reception coil 30 are at least magnetic-field coupled to each other).
It would have been obvious to a person of ordinary skill in the art to modify the system of Gluzman to include the second electrical coil configured to receive the wireless power transfer from the first electrical coil and that the receiver coil is magnetically coupled to the second electrical coil, as taught by Hosotani in order to transmit power from the transmitter to the receiver using short ranged power efficient methods such as magnetic coupling.
Gluzman in view of Akuzawa does not teach a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
Eguchi teaches a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil (Fig. 4,10 showing Lr1, Lr2, of transmitter 121 and receiver Lr3, Lr4 having the same number of turns and a repeater 131 between coil Lr5,Lr6 [0065][0097]. It would be obvious to one of ordinary skill in the art for the repeater 131 to have the same number of turns as the transmitter and receiver in order to facilitate efficient power transfer as evident by Baarman ([0033] where Baarman states that coils that are similar in number of turns make better alignment possible, which facilitates efficient power transfer). 
Therefore with the receiver and transmitter and repeater coils being equal in winding number as taught by Eguchi, the number of windings of the repeater coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil.
It would have been obvious to a person of ordinary skill in the art to modify the number of windings of the first electrical coil and the second electrical coil of Gluzman to be an average of a number of windings for the receiver coil and a number of windings for the transmitter coil, in order to make better alignment possible, which facilitates efficient power transfer as taught by Eguchi in view of Baarman.
Gluzman does not discloses a mobile device enclosure configured to hold the mobile device, wherein the mobile device enclosure comprises the first electrical coil and the second electrical coil as described in Gluzman in view of Hosotani above.
Mehta teaches a mobile device enclosure configured to hold the mobile device, wherein the mobile device enclosure comprises a first electrical coil and the second electrical coil: (Fig. 1 and 4 Case 10B has a housing such as housing 22B with a recess R configured to receive housing 22C of electronic device 10C and repeater coils 14 and 16 [0016]).
It would have been obvious to a person of ordinary skill in the art to modify the system of Gluzman to include a mobile device enclosure configured to hold the mobile device, wherein the mobile device enclosure comprises the first electrical coil and the second electrical coil as taught by Gluzman in view of Hosotani in order to provide supplemental power for the mobile device when the mobile device is used as a portable device for extended periods of time [0005].
As to claim 13, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta teaches the system of claim 12.
Gluzman in view Mehta is not specifically state wherein the first electrical coil and the second electrical coil enable the power terminal to provide the wireless power transfer to the mobile device when the mobile device is located within an updated distance of the power terminal, wherein the updated distance is greater than the baseline distance. 
However Gluzman states that without the repeater 150 then power transmission from the primary coil to a receiver coil 200 is possible only if the receiver coil 200 is placed directly over the primary coil (“baseline distance”) [0062]. Gluzman suggests in [0062]-[0063] that power transmission from the primary coil to a receiver coil 200 is possible when a repeater 150 is positioned directly over the primary coil and the auxiliary coil 200 is positioned near a repeater and not over the primary coil 100 (“positioned near a repeater” identified as “distance is greater than the baseline distance”).
Thus it would be obvious to one of ordinary skill in the art that Gluzmans repeater assembly 150 will enable the primary coil 100 to provide the wireless power transfer to the auxiliary coil 200 when the auxiliary coil 200 is located near the repeater assembly but not directly over the primary coil (i.e. within an updated distance of the power terminal) in order for the user to have access to mobile device and be mobile while it is being charged.
 As to claim 14, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta teaches the system of claim 12.
Gluzman is not specifically clear as to the first electrical coil being magnetically coupled to the second electrical coil. 
Hosotani teaches the first electrical coil is magnetically coupled to the second electrical coil.  ([0088] the repeating coil 20A and repeating coil 20B are at least magnetic-field coupled to each other).
It would have been obvious to a person of ordinary skill in the art to modify the first electrical coil of Gluzman to be magnetically coupled to the second electrical coil, as taught by Hosotani in order to increase the distance between the second repeater to the primary coil ([0042]) of Gluzman without the use of wires.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935) as evident by Ren (US 20180034327)
As to claim 15, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta teaches the system of claim 14, further comprising magnetically inducing, using the first electrical coil, a current in the second electrical coil ([0088] of Hosotani  where the repeating coil 20A and repeating coil 20B are at least magnetic-field coupled to each other. It is well known to one of ordinary skill in the art that magnetically coupled coils induce a current in a receiving coil as evident by Ren [0037]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935) in view of Akuzawa (US 20160197520).
As to claim 16, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta teaches the system of claim 12. 
Gluzman does not disclose/teach wherein the first electrical coil is connected to the second electrical coil via a hard wire connection.
Akuzawa teaches wherein the first electrical coil is connected to the second electrical coil via a hard wire connection ([0047] and Fig. 2 resonator 3 for transmission and the resonator 4 for reception are connected to each other at a single point).
It would have been obvious to a person of ordinary skill in the art to modify the first electrical coil and the second electrical coil of Gluzman to be connected via a hard wire connection, as taught by Akuzawa in order to connect the first electrical coil and the second electrical coil to a common ground reference ([0047] i.e. “return side”) to reduce noise and promote circuit operation.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935) in view of Huang (US 20160064979) .
As to claim 17, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta teaches the system of claim 12, wherein the mobile device enclosure includes a battery (Fig. 4 battery 132 of Mehta), and wherein the mobile device enclosure is further configured to begin charging, using the battery ([0043] of Mehta where device 10A (e.g., a charging mat) supplies device 10B (e.g., a battery case) with wireless power that is received using coil 122 and circuitry 130 and that is used to charge battery 132).
Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta does not disclose/teach once the mobile device has completed charging.
Huang teaches once the mobile device has completed charging (Fig. 1-2 the charging device 100 can give priority to charging the mobile electronic device 150 and can direct larger amounts of current to its supplemental battery 102 when no mobile electronic device 150 is coupled to the output interface 112 or when the mobile electronic device 150 is fully charged.  [0185] [0190] [0197]).
It would have been obvious to a person of ordinary skill in the art to modify the system of Gluzman to include wherein the mobile device enclosure is further configured to begin charging, using the battery, once the mobile device has completed charging as taught by Huang in order to ensure the user has longer operation time of the mobile device in case an external power source is unavailable.
As to claim 18, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta in view of Huang teaches the system of claim 17, wherein the mobile device enclosure is configured to charge the mobile device, using the battery ([0025] of Mehta to transmit power from the battery in device 10B to device 10C), wherein the mobile device enclosure charges the mobile device by inducing a current in the receiver coil based on the second electrical coil ([0042] of Gluzman a wireless power receiver coil embedded in a smartphone may couple to the second repeater 140 to inductively receive power (product of current and voltage) to be charged. As such current is induced in the receiver coil 18). 
Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta in view of Huang does not disclose/teach based on determining that the mobile device is out of power.
However, it would have been obvious to a person of ordinary skill in the art t the mobile device enclosure to configured to charge the mobile device, using the battery of based on determining that the mobile device is out of power in order to avoiding wasting battery power by only transmitting power to the mobile device only when needed.
As to claim 19, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta in view of Huang teaches the system of claim 17, wherein the mobile device enclosure is configured to store power, using the battery ([0043] of Mehta device 10A (e.g., a charging mat) supplies device 10B (e.g., a battery case) with wireless power that is received using coil 122 and circuitry 130 and that is used to charge battery 132 (e.g., a supplemental battery mounted in the housing of the battery case).
Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta does not disclose/teach and without transmitting power to the mobile device, if the mobile device is not within the mobile device enclosure. 
Huang teaches and without transmitting power to the mobile device, if the mobile device is not within the mobile device enclosure. (Fig. 1-2 the charging device 100 can give priority to charging the mobile electronic device 150 and can direct larger amounts of current to its supplemental battery 102 when no mobile electronic device 150 is coupled to the output interface 112 or when the mobile electronic device 150 is fully charged.  [0185] [0190] [0197]).
It would have been obvious to a person of ordinary skill in the art to modify the system of Gluzman to include wherein the mobile device enclosure is configured to store power, using the battery without transmitting power to the mobile device, if the mobile device is not within the mobile device enclosure as taught by Huang in order to have the ability to charge the mobile device when an external charging source is unavailable.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gluzman (US 20160329753) in view of Hosotani (US 20180323655) in view of Eguchi (US 20210006339 ) in view of Baarman (US 20090230777) in view of Mehta (US 20200227935) as evident by Ren (US 20180034327).
As to claim 20, Gluzman in view of Hosotani in view of Eguchi in view of Baarman in view of Mehta teaches the system of claim 12, wherein providing the wireless power transfer to the mobile device comprises: magnetically inducing a current in the first electrical coil based on the transmitter coil (where configured to repeat power between the power transmitter and the receiver ([0006] of Gluzman) and each repeater 150 is magnetically coupled to the primary transmitting resonant circuit 100 and wireless power receiver coil, may then couple to the second repeater 140 and thus inductively receive power to be charged ([0041]-[0042]). It is well known to one of ordinary skill in the art that magnetically coupled coils induce a current in a receiving coil as evident by Ren [0037])); 
Gluzman does not specifically state magnetically inducing the current in the receiver coil based on the second electrical coil.
Hosotani teaches magnetically inducing the current in the receiver coil based on the second electrical coil (Fig. 6 repeating coil 20A and repeating coil 20B are at least magnetic-field coupled to each other. Accordingly, the power transmission coil 10 and power reception coil 30 are at least magnetic-field coupled to each other via the repeating coils 20A and 20B. ([0086] [0088]) It is well known to one of ordinary skill in the art that magnetically coupled coils induce a current in a receiving coil as evident by Ren [0037]).
It would have been obvious to a person of ordinary skill in the art to modify the system of Gluzman to include the second electrical coil configured to receive the wireless power transfer from the first electrical coil and that the receiver coil is magnetically coupled to the second electrical coil, as taught by Hosotani in order to transmit power from the transmitter to the receiver using short ranged power efficient methods such as magnetic coupling.

Allowable Subject Matter

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the Double patenting rejection above.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 10,   Although the prior art discloses an apparatus comprising a first electrical coil configured to establish a first wireless coupling with a transmitter coil of a power supply; and a second electrical coil configured to establish a second wireless coupling with the first electrical coil and to establish a third wireless coupling with a receiver coil of a mobile device, wherein: a distance between the receiver coil and the transmitter coil exceeds a range over which the transmitter coil is able to transfer power to the receiver coil via a single wireless coupling between the transmitter coil and the receiver coil, the first wireless coupling, the second wireless coupling, and the third wireless coupling, when established, enable the transmitter coil to perform a wireless power transfer to the receiver coil, and a number of windings of the first electrical coil and the second electrical coil is an average of a number of windings for the receiver coil and a number of windings for the transmitter coil, the prior art of record does not disclose or teach the combination of:

  “wherein a diameter of the first electrical coil and the second electrical coil is an average of a diameter for the receiver coil and a diameter for the transmitter coil.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finn et al (US 20140014732) is cited for having antenna structures A, B, C in Fig. 2A each be formed in a flat coil pattern having a number of turns, that may be substantially identical with one another in these regards.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
	
	
	
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859